Title: To James Madison from John Scott and Others, December 1813 (Abstract)
From: Scott, John
To: Madison, James


        § From John Scott and Others. December 1813. “Being apprised that there is a vacancy in the office of Brigadier General of the Militia in this Territory, we the

undersigned members of the Legislative Council and House of Representatives of the Territory of Missouri, beg leave to recommend to your Excellency, Henry Dodge Esqr. of St. Genevieve, as a proper person to fill the Said vacancy.”
      